   8:15-cr-00267-LSC-SMB Doc # 75 Filed: 06/02/20 Page 1 of 2 - Page ID # 167



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                        8:15CR267

         vs.
                                                               ORDER ON APPEARANCE FOR
 LUIS RAMIREZ,                                               SUPERVISED RELEASE VIOLATION

                          Defendant.


        The defendant appeared before the Court on June 2, 2020 regarding Amended Petition for
Offender Under Supervision [68]. Michael Maloney represented the defendant. Patrick McGee
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Petition for Offender Under Supervision [55].
The government’s oral motion to dismiss Petition for Offender Under Supervision [55] is granted
without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in
Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
9:00 a.m. on August 6, 2020.
        The government moved for detention based upon danger. The defendant freely, knowingly,
intelligently, and voluntarily waived the right to a detention hearing. The court finds that the defendant
failed to meet his burden to establish by clear and convincing evidence that he will not flee or pose a
danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
The government’s motion for detention is granted as to danger and the defendant shall be detained
until further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.
8:15-cr-00267-LSC-SMB Doc # 75 Filed: 06/02/20 Page 2 of 2 - Page ID # 168




   IT IS SO ORDERED.


   Dated this 2nd day of June, 2020.

                                           BY THE COURT:

                                           s/ Susan M. Bazis
                                           United States Magistrate Judge




                                       2
